Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 - 7 and 26 - 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 - 7 and 26 - 28 are apparatus claims but discloses functional limitations. According to section 2114 of the MPEP, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 11, 26 - 29 and 31 - 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita et al (US Patent 5,687,032) in view of Richard et al (US Patent 6,320,706).
With regards to claims 1, 8 – 10 and 26 - 28, Takeshita discloses an apparatus for actively aligning an optical device (Abstract), that comprises:
The optical device comprising:
A supporting surface (column 37 lines 12 – 17)
A light source to be mounted to the supporting surface (column 37 lines 38 – 46)
A lens mount to hold a lens (column 37 lines 12 – 17)
A lens holder to hold the lens mount, where the lens mount is to be mounted to the supporting surface (column 37 lines 12 – 17)
A light detector to determine a light intensity of a light beam through the lens, the light intensity to indicate an alignment of the lens (column 37 lines 48 – 59)
An alignment device to move the lens until the light intensity indicates that the lens is aligned (column 37 lines 48 – 59)
Takeshita states that parts of the optical device is bonded by adhesive (column 40 lines 24 – 27). Takeshita fails to explicitly disclose that the apparatus comprises a curing light to cure adhesive layers between the lens and the lens mount, the lens mount and the lens holder and the lens holder and supporting surface.
Richard discloses a method and apparatus for positioning and fixating an optical element (Abstract) where the optical elements are bonded by a UV-curing adhesive (Abstract, column 4 lines 51 – 58) and UV-light is used to cure it when the parts are properly aligned (column 4 lines 51 – 58, column 8 lines 19 – 24).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have a curing light to cure adhesive layers in the optical device, as suggested by Richard, in Takeshi’s apparatus. The rationale being that, as stated by Richard, light-cured adhesives allows for fabrication workers to perform positioning more carefully and accurately, allowing for the curing process to be more controllable which allows for time to be reduced and increase the optical, mechanical and thermal reliability (column 4 lines 51 – 58).
With regards to claim 2, the teachings of Takeshita and Richard are presented above. Although Takeshita fails to explicitly disclose that the adhesive layers are less than about 25 micrometers in thickness, Takeshita does state that “since the weight of the parts bonded by an adhesive consists of an objective lens, it is lightweight and undesirable vibration during access 
With regards to claims 3 and 4, the teachings of Takeshita and Richard are presented above. Additionally Takeshita teaches that the lens is configured to be moved in the lens mount and lens holder during alignment (column 38 lines 23 – 45).
With regards to claims 5 - 7, the teachings of Takeshita and Richard are presented above. Additionally Takeshita teaches that the lens holder is configured to be moved vertically, horizontally and rotated along the supporting surface (column 38 lines 23 – 58).
With regards to claim 11, the teachings of Takeshita and Richard are presented above. Additionally Takeshita teaches that the alignment is determined by a maximum in the light intensity (column 37 lines 48 – 59).
With regards to claim 29, the teachings of Takeshita and Richard are presented above. Additionally Takeshita discloses that the apparatus further includes an alignment post, a first end of the alignment post to couple to the alignment device, a second end of the alignment post to couple to at least one of the lens or the lens holder, the alignment device to move the lens via the alignment post (column 38 lines 17 – 22).
With regards to claims 31 and 32, the teachings of Takeshita and Richard are presented above. Additionally Takeshita teaches that the lens mount includes two separate pieces while the mount is a single unit including a hole or slot to hold the lens (as seen in Figure 74).
With regards to claim 33 and 34, the teachings of Takeshita and Richard are presented above. Additionally Takeshita teaches that the lens mount includes a first tab to project beyond an edge the lens in a first direction and a second tab to project beyond the edge of the lens in a 
With regards to claim 35, the teachings of Takeshita and Richard are presented above. Additionally Takeshita teaches that the apparatus further includes a mirror to reflect the light beam towards the light detector in response to the light beam emitting from the lens (Column 37 lines 50 – 52).
With regards to claim 36, the teachings of Takeshita and Richard are presented above. Additionally Richard teaches that the adhesive layers are to hold at least one of the lend, the lens mount or the lens holder in place prior to the curing light curing the adhesive layers (column 4 lines 51 – 58, column 8 lines 19 – 24).
With regards to claim 37, the teachings of Takeshita and Richard are presented above. Additionally Takeshita teaches that the lens is to be mounted such that a perimeter of the lens lies in a first plane that extends transverse to a second plane defined by the supporting surface  (column 37 lines 12 – 17).

Claim Objections
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record does not teach or suggest that the alignment post is coupled to the at least one of the lens or the lens holder via a removable adhesive.
Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.
With regards to claim 1, Applicant argues that the prior art does not teach that the light source is mounted to the supporting surface, but only teaches an aperture where the light beam passes. The Examiner respectfully disagrees. First, since Takeshita states that a light beam passes through the passage, it suggests that a light source needs to be present. Second, the claim has been amended to indicate that the light source is to be mounted to the supporting surface, not that the light source is mounted to the supporting surface. Due to the amendment the claim does not require for the light source to be on the supporting surface, only that is capable of being mounted in the future.
Applicant further argues that the prior art only discloses a photo-interrupter which is not capable of determining a light intensity of a light beam through a lens. The Examiner again respectfully disagrees since a photo-interrupter is capable of determining a light intensity since the claim.  According to section 2114 of the MPEP, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746